—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered September 7, 1995, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree (three counts), upon a jury verdict, and sentencing him to indeterminate terms of SVs to 25 years imprisonment for manslaughter in the first degree and 5 to 15 years imprisonment for the counts of criminal possession of a weapon in the second degree relating to possession of a nine millimeter handgun and a revolver, respectively, to run concurrently with each other but consecutively to an indeterminate term of 5 to 15 years imprisonment for the count of possession *438of a weapon in the second degree relating to possession of a derringer.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by directing that all of the sentences for the defendant’s convictions run concurrently with each other; as so modified, the judgment is affirmed.
The defendant’s contention that the People failed to dispute the defense of justification is unpreserved for appellate review (see, CPL 470.05 [2]; People v Mantilla, 220 AD2d 691). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt and to disprove the defense of justification beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence was excessive to the extent indicated herein.
We have examined the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.